Citation Nr: 0401462	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  98-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for 
cholecystectomy with angiogastritis, postoperative hiatal 
hernia repair, currently evaluated as 30 percent disabling. 

2.  Entitlement to a temporary total evaluation due to a 
period of hospitalization at a Department of Veterans Affairs 
(VA) medical facility from April 26, 2000 to May 18, 2000.

3.  Entitlement to a temporary total evaluation due to a 
period of hospitalization at a VA medical facility from May 
19, 2000 to June 8, 2000.

4.  Entitlement to a temporary total evaluation due to a 
period of convalescence following VA hospital treatment for a 
service-connected disability.

5.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to February 
1981.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 30 percent for his service-connected 
cholecystectomy with angiogastritis, postoperative hiatal 
hernia repair.  He also claims that he is entitled to 
temporary total evaluations due to periods of hospitalization 
at a VA medical facility from April 26, 2000 to May 18, 2000, 
and from May 19, 2000 to June 8, 2000, and for a subsequent 
period of convalescence.  Finally, he claims that he is 
unable to secure and maintain employment because of his 
service-connected disabilities.  Unfortunately, additional 
action by the RO is necessary before the Board can adjudicate 
these claims. 

The Board developed the record on its own by requesting 
additional evidence.  38 C.F.R. § 19.9(a)(2)(ii).  In 
particular, the Board scheduled the veteran for a VA 
examination to determine the nature and severity of his 
service-connected cholecystectomy with angiogastritis, 
postoperative hiatal hernia repair.  That examination was 
held in June 2003, and has not been considered by the RO in 
evaluating the veteran's cholecystectomy with angiogastritis, 
postoperative hiatal hernia repair.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), noting 
that it is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  As 
such, a remand in this case is required for the RO to 
adjudicate the veteran's claim of entitlement to an increased 
evaluation for cholecystectomy with angiogastritis, 
postoperative hiatal hernia repair, based on the newly 
submitted evidence.  This evidence may also be relevant to 
the veteran's claims for temporary total evaluations for 
periods of hospitalizations and convalescence.

The RO denied the veteran's claims involving temporary total 
evaluations for periods of hospitalization from April 26, 
2000 to May 18, 2000, and from May 19, 2000 to June 8, 2000, 
as well as for a subsequent period of convalescence, on the 
basis that the hospitalizations pertained to nonservice-
connected stomach conditions as opposed to his service-
connected cholecystectomy with angiogastritis, postoperative 
hiatal hernia repair.  However, the Board points out that an 
October 2000 statement from the veteran may be construed as a 
claim for service connection for internal scarring, 
adhesions, and loss of his spleen and pancreas, which may 
pertain to the hospitalizations at issue.  However, these 
claims have not been adjudicated by the RO.  

The issues involving a TDIU and temporary total evaluations 
for hospitalizations and convalescence are inextricably 
intertwined with the unresolved claims raised by the veteran.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that all issues inextricably intertwined 
with an issue certified for appeal should be identified and 
fully developed prior to appellate review of the certified 
issue.  See Harris v. Derwinski, 1 Vet App. 180 (1991).  
Therefore, appellate review of these matters is deferred.  
Further, the Board also notes that an October 2002 rating 
decision also deferred the issue of entitlement to service 
connection for a heart condition, neuropathy of all four 
extremities, dental/gum conditions, and diabetic retinopathy, 
which are also inextricably intertwined with the TDIU claim.  
These matters should also be resolved by the RO before 
adjudication of the veteran's TDIU claim.

The veteran claims that he is entitled to a temporary total 
evaluation due to a period of hospitalization at a VA medical 
facility from May 19, 2000 to June 8, 2000.  However, VA 
regulation provides that a total disability evaluation will 
be assigned when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days.  38 
C.F.R. § 4.29.  Unfortunately, this hospitalization was 
exactly 21 day.  However, VA regulation also provides that 
meritorious claims of veterans who are discharged from the 
hospital with less than the required number of days but need 
post-hospital care and a prolonged period of convalescence 
will be referred to the Director, Compensation and Pension 
Service, under § 3.321(b)(1) of this chapter.  Under these 
circumstances, the RO should provide the veteran an 
opportunity to submit evidence and argument that a service-
connected disability required post-hospital care and a 
prolonged period of convalescence after his hospital 
discharge on June 8, 2000.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  The RO should adjudicate the 
veteran's claims of entitlement to 
service connection for internal scarring, 
adhesions, loss of his spleen and 
pancreas, a heart condition, neuropathy 
of all four extremities, dental/gum 
conditions, and diabetic retinopathy.  If 
any claim is denied, the RO should 
provide the veteran with notice of the 
determination and his appellate rights.  
Upon receipt of a timely notice of 
disagreement, if any, the RO should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision(s).  Thereafter, if the veteran 
files a timely substantive appeal, the RO 
should certify the issue(s) for appellate 
review.  If the veteran does not complete 
a timely appeal, the RO should return the 
case to the Board for further appellate 
consideration of the remaining issues on 
appeal, if otherwise in order.

2.  The RO should notify the veteran that 
his hospital stay from May 19, 2000 to 
June 8, 2000 was not in excess of 21 
days, as required for a temporary total 
evaluation under the provisions of 
38 C.F.R. § 4.29, but that he may qualify 
for a temporary total evaluation under 
38 C.F.R. § 3.321(b)(1) by submitting 
evidence that a service-connected 
disability required post-hospital care 
and a prolonged period of convalescence 
after he was discharged.  The veteran 
should be provided an opportunity to 
submit evidence and argument concerning 
this matter.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and readjudicate the remaining 
issues on appeal, with consideration of 
all evidence received since the statement 
of the case and supplemental statement of 
the case were issued in July 2002.  If 
any benefit sought, for which a timely 
notice of disagreement was filed, remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, if in 
order, and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellant consideration, as appropriate.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United  States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




